
	

113 HR 49 IH: American Energy Independence and Price Reduction Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 49
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Energy and Commerce and
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Interior to establish and
		  implement a competitive oil and gas leasing program that will result in an
		  environmentally sound program for the exploration, development, and production
		  of the oil and gas resources of the Coastal Plain of Alaska, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Energy Independence and Price
			 Reduction Act.
		2.DefinitionsIn this Act:
			(1)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
			(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
			3.Leasing program
			 for lands within the Coastal Plain
			(a)In
			 GeneralThe Secretary shall take such actions as are
			 necessary—
				(1)to establish and
			 implement, in accordance with this Act and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
				(2)to administer the
			 provisions of this Act through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this Act in a manner
			 that ensures the receipt of fair market value by the public for the mineral
			 resources to be leased.
				(b)Repeal
				(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
				(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
				(c)Compliance With
			 Requirements Under Certain Other Laws
				(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
				(2)Adequacy of the
			 department of the interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of
			 1969 that apply with respect to prelease activities, including
			 actions authorized to be taken by the Secretary to develop and promulgate the
			 regulations for the establishment of a leasing program authorized by this Act
			 before the conduct of the first lease sale.
				(3)Compliance with
			 nepa for other actionsBefore conducting the first lease sale
			 under this Act, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of
			 1969 with respect to the actions authorized by this Act that are not
			 referred to in paragraph (2). Notwithstanding any other law, the Secretary is
			 not required to identify nonleasing alternative courses of action or to analyze
			 the environmental effects of such courses of action. The Secretary shall only
			 identify a preferred action for such leasing and a single leasing alternative,
			 and analyze the environmental effects and potential mitigation measures for
			 those two alternatives. The identification of the preferred action and related
			 analysis for the first lease sale under this Act shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this Act.
				(d)Relationship to
			 State and Local AuthorityNothing in this Act shall be considered
			 to expand or limit State and local regulatory authority.
			(e)Special
			 Areas
				(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
				(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
				(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
				(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
				(f)Limitation on
			 Closed AreasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this Act.
			(g)Regulations
				(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this Act, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this Act.
				(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
				4.Lease
			 sales
			(a)In
			 GeneralLands may be leased pursuant to this Act to any person
			 qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.).
			(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
				(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
				(2)the holding of
			 lease sales after such nomination process; and
				(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
				(c)Lease Sale
			 Bids
				(1)In
			 generalBidding for leases
			 under this Act shall be by sealed competitive cash bonus bids, except as
			 provided in paragraph (2).
				(2)Lease sale
			 bidsLease sales under this
			 Act may be conducted through an Internet leasing program, if the Secretary
			 determines that such a system will result in savings to the taxpayer, an
			 increase in the number of bidders participating, and higher returns than oral
			 bidding or a sealed bidding system.
				(d)Acreage Minimum
			 in First SaleIn the first lease sale under this Act, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
			(e)Timing of Lease
			 SalesThe Secretary shall—
				(1)conduct the first
			 lease sale under this Act within 22 months after the date of the enactment of
			 this Act;
				(2)evaluate the bids
			 in such sale and issue leases resulting from such sale, within 90 days after
			 the date of the completion of such sale; and
				(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
				5.Grant of leases
			 by the Secretary
			(a)In
			 GeneralThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 4 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
			(b)Subsequent
			 TransfersNo lease issued under this Act may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary. Prior to any such approval the Secretary shall consult with, and
			 give due consideration to the views of, the Attorney General.
			6.Lease terms and
			 conditions
			(a)In
			 GeneralAn oil or gas lease issued pursuant to this Act
			 shall—
				(1)provide for the
			 payment of a royalty of not less than 12½ percent in
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary under the regulations applicable to other Federal oil and gas
			 leases;
				(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
				(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
				(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
				(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this Act shall
			 be, as nearly as practicable, a condition capable of supporting the uses which
			 the lands were capable of supporting prior to any exploration, development, or
			 production activities, or upon application by the lessee, to a higher or better
			 use as approved by the Secretary;
				(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 3(a)(2);
				(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
				(8)prohibit the
			 export of oil produced under the lease; and
				(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this Act and the regulations issued under this Act.
				(b)Project Labor
			 AgreementsThe Secretary, as a term and condition of each lease
			 under this Act and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this Act and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
			7.Coastal Plain
			 environmental protection
			(a)No Significant
			 Adverse Effect Standard To Govern Authorized Coastal Plain
			 ActivitiesThe Secretary shall, consistent with the requirements
			 of section 3, administer the provisions of this Act through regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
				(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
				(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
				(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
				(b)Site-Specific
			 Assessment and MitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
				(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
				(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
				(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
				(c)Regulations To
			 Protect Coastal Plain Fish and Wildlife Resources, Subsistence Users, and the
			 EnvironmentBefore implementing the leasing program authorized by
			 this Act, the Secretary shall prepare and promulgate regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this Act are conducted in a manner consistent with the purposes and
			 environmental requirements of this Act.
			(d)Compliance With
			 Federal and State Environmental Laws and Other RequirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this Act shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
				(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
				(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
				(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
				(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
					(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
					(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
					(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
				(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this Act, requiring the removal from the Coastal Plain of all oil and
			 gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
				(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
				(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
				(9)Consolidation of
			 facility siting.
				(10)Appropriate
			 prohibitions or restrictions on use of explosives.
				(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
				(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
				(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
				(14)Fuel storage and
			 oil spill contingency planning.
				(15)Research,
			 monitoring, and reporting requirements.
				(16)Field crew
			 environmental briefings.
				(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
				(18)Compliance with
			 applicable air and water quality standards.
				(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
				(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
				(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
				(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
				(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
				(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
				(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
				(f)Facility
			 Consolidation Planning
				(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
				(2)ObjectivesThe
			 plan shall have the following objectives:
					(A)Avoiding
			 unnecessary duplication of facilities and activities.
					(B)Encouraging
			 consolidation of common facilities and activities.
					(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
					(D)Utilizing existing
			 facilities wherever practicable.
					(E)Enhancing
			 compatibility between wildlife values and development activities.
					(g)Access to Public
			 LandsThe Secretary shall—
				(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
				(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
				8.Expedited
			 judicial review
			(a)Filing of
			 Complaint
				(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this Act or any action of the Secretary under this Act shall be filed—
					(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
					(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
					(2)VenueAny
			 complaint seeking judicial review of any provision of this Act or any action of
			 the Secretary under this Act may be filed only in the United States Court of
			 Appeals for the District of Columbia.
				(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this Act, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this Act and shall be based upon the administrative record of that decision.
			 The Secretary’s identification of a preferred course of action to enable
			 leasing to proceed and the Secretary’s analysis of environmental effects under
			 this Act shall be presumed to be correct unless shown otherwise by clear and
			 convincing evidence to the contrary.
				(b)Limitation on
			 Other ReviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
			9.Treatment of
			 revenuesNotwithstanding any
			 other provision of law, 50 percent of the amount of bonus, rental, and royalty
			 revenues from Federal oil and gas leasing and operations authorized under this
			 Act shall be deposited in the ANWR Alternative Energy Trust Fund established by
			 section 12.
		10.Rights-of-way
			 across the Coastal Plain
			(a)In
			 GeneralThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
				(1)except as provided
			 in paragraph (2), under section 28 of the Mineral
			 Leasing Act (30 U.S.C. 185), without regard to title XI of the
			 Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.);
			 and
				(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
				(b)Terms and
			 ConditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
			(c)RegulationsThe
			 Secretary shall include in regulations under section 3(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
			11.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
			(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
			(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
			12.ANWR Alternative
			 Energy Trust Fund
			(a)Establishment of
			 Trust FundThere is established in the Treasury of the United
			 States a trust fund to be known as the ANWR Alternative Energy Trust
			 Fund, consisting of such amounts as may be transferred to the ANWR
			 Alternative Energy Trust Fund as provided in section 9.
			(b)Expenditures
			 From ANWR Alternative Energy Trust Fund
				(1)In
			 generalAmounts in the ANWR Alternative Energy Trust Fund shall
			 be available without further appropriation to carry out specified provisions of
			 the Energy Policy Act of 2005 (Public Law 109–58; in this section referred to
			 as EPAct2005) and the Energy Independence and Security Act of
			 2007 (Public Law 110–140; in this section referred to as
			 EISAct2007), as follows:
					
						
							
								To carry out the provisions
					 of:The following percentage
					 of annual receipts to the ANWR Alternative
					 Energy Trust Fund, but not to exceed the
					 limit on amount authorized, if any:
								
							
							
								EPAct2005:
								
								Section 2101.5 percent
								
								Section 2421.0 percent
								
								Section 3692.0 percent
								
								Section 4016.0 percent
								
								Section 8126.0 percent
								
								Section 93119.0 percent
								
								Section 9421.5 percent
								
								Section 9623.0 percent
								
								Section 9681.5 percent
								
								Section 17046.0 percent
								
								EISAct2007:
								
								Section 20715.0 percent
								
								Section 6071.5 percent
								
								Title VI, Subtitle
					 B3.0
					 percent
								
								Title VI, Subtitle
					 C1.5
					 percent
								
								Section 6419.0 percent
								
								Title VII, Subtitle
					 A15.0
					 percent
								
								Section 11121.5 percent
								
								Section 13046.0 percent.
								
							
						
					
				(2)Apportionment of
			 excess amountNotwithstanding paragraph (1), any amounts
			 allocated under paragraph (1) that are in excess of the amounts authorized in
			 the applicable cited section or subtitle of EPAct2005 and EISAct2007 shall be
			 reallocated to the remaining sections and subtitles cited in paragraph (1), up
			 to the amounts otherwise authorized by law to carry out such sections and
			 subtitles, in proportion to the amounts authorized by law to be appropriated
			 for such other sections and subtitles.
				
